Citation Nr: 0512085	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  02-15 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured eye socket.

2.  Entitlement to service connection for residuals of a 
right cranial fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran had active service from May 1953 to June 1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A hearing was held in February 2005, before the undersigned 
Veterans Law Judge sitting in Houston, Texas.


FINDING OF FACT

There is no competent evidence of record showing that the 
veteran currently has residuals of a fractured eye socket or 
a right cranial fracture related to active service.


CONCLUSIONS OF LAW

1.  Residuals of a fractured eye socket were not incurred in 
or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

2.  Residuals of a right cranial fracture were not incurred 
in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for any disease initially diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability. 38 U.S.C.A. § 1110. Hence, in the 
absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no 
valid claim for service connection. Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). The U.S. Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service." Watson v. Brown, 4 Vet. App. 309, 314 
(1993). This principle has been repeatedly reaffirmed by the 
Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability." Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran claims that he is entitled to service connection 
for residuals of a fractured eye socket and a right cranial 
fracture.  He recalls that service examiners told him at the 
time of his injury to the eye in service that he had 
fractured his eye socket and cranium.  He was told that he 
would experience pain for the rest of his life.  The veteran 
maintains that the pain caused by the claimed fractures of 
the eye socket and cranium is different from his service-
connected headaches, which were caused by the injury in 
service.

Unfortunately, the veteran has not provided any medical 
evidence that would support his contention that the injury in 
service caused a fractured eye socket and/or cranium.  

The veteran's service discharge examination report is 
negative for complaints or findings of a fractured eye or 
cranium.  Information received from the National Personnel 
Records Center (NPRC) indicates that the veteran's service 
medical records are not available at that facility due to 
possible destruction during a fire at the NPRC, in St. Louis, 
Missouri, in July 1973.  In cases where the veteran's service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b). 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991). In this case, 
however, the evidence available for consideration in 
connection with the appeal does include the veteran's report 
of separation from service. Significantly, that report shows 
a normal clinical evaluation of the head at discharge from 
service, without note of any reported injury or symptoms and 
without any relevant diagnoses.

The post-service medical evidence is also negative for 
findings of a fractured eye socket and/or cranium.  A 
December 1994 VA radiologic study of the veteran's head is 
negative for findings of residual fractures.  Multiple views 
of the veteran's eye sockets ("orbits") and skull revealed 
no evidence of fracture.  

As previously discussed, the veteran contends he incurred a 
head injury during service, resulting in a fractured eye 
socket and cranium. The veteran is currently service-
connected for a scar over the right eye and related 
headaches.  The veteran has asserted that he experiences head 
pain due to the claimed residual fractures of his eye sockets 
and cranium, separate and distinct from his service-connected 
headaches. 

Although the veteran testified before the undersigned in 
February 2005 that he currently has residuals of a fracture 
of the eye socket and cranium, he, as a layperson, is not 
competent to offer an opinion as to questions of medical 
diagnosis or causation as presented in this case. See 
Espiritu v. Brown, 2 Vet. App. 492 (1992). Competent medical 
evidence as to current diagnosis and etiology is required. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  During the 
hearing, he recalled that service examiners told him that his 
eye socket and cranium had been fractured.  The service 
separation examination report is negative for any of these 
findings.

Also, the veteran, through his representative, maintained 
that a magnetic resonance imaging (MRI) scan was necessary to 
confirm whether the veteran has evidence of a residual 
fracture of the eye socket and cranium.  The veteran 
testified that he had been told by medical professionals that 
an MRI is more conclusive than an x-ray for identifying 
residual fractures.  As discussed above, the December 1994 VA 
radiologic findings ruled out the existence of a residual 
fracture of the eye socket and cranium.  As a layperson, he 
is not competent to offer an opinion as to questions of 
medical diagnosis or causation as presented in this case. See 
Espiritu, 2 Vet. App. 492. Other than his own laystatements, 
in which he generally refers to conversations that he has had 
with medical professionals, the veteran has provided no 
medical documentation supporting his request for an MRI.  
Without such rebutting medical evidence, the Board finds that 
the December 1994 radiologic findings are adequate for 
deciding the issues on appeal and a remand for an MRI is not 
necessary.


After carefully reviewing the record, the Board concludes 
that the weight of the credible evidence demonstrates that 
the veteran does not currently have residual fracture of the 
eye socket or cranium. As the preponderance of the evidence 
is against the veteran's claim of service connection for 
claimed residuals of a fractured eye socket or cranium, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, where, as here, that notice was not provided at the 
time of the initial AOJ decision, the appellant has the right 
to VCAA content complying notice and proper subsequent VA 
process.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
The RO notified the veteran in respect to his claims in a 
January 2004 letter.  The Pelegrini II Court held, in part, 
that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.   

The January 2004 letter, in its totality, advised the veteran 
what information and evidence was needed to substantiate 
these claims.  The letter also advised him what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claims.  He was specifically told that 
it was his responsibility to support the claims with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The Statement of the Case and 
the various Supplemental Statements of the Case (SSOCs) also 
notified the veteran of the information and evidence needed 
to substantiate the claims.

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in January 2004 
was not given prior to the first AOJ adjudication of the 
claims, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The October 2003 SSOC contained VA's regulation implementing 
the VCAA (38 C.F.R. § 3.159).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to the letter.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

VA has also fulfilled its duty to assist the veteran in his 
claim. The Board first notes that the only service record 
available is the veteran's June 1956 separation examination. 
As noted above, the veteran's service medical records are not 
available, except for his separation examination report.  The 
search for records by the NPRC has been unsuccessful.  

Based on the above, VA has made reasonable efforts to obtain 
the veteran's service records, consistent with 38 U.S.C.A.§ 
5103A (a), (b) and (c), and the Board finds that further 
inquiry would be futile.

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The RO 
obtained the VA evidence identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The veteran was not provided VA examination in connection 
with this service connection claim.  However, examination is 
not needed because there is no competent evidence that the 
veteran fractured his eye socket or cranium during service.  
Furthermore, according to a December 1994 VA radiologic study 
of the veteran's head, there was no evidence of a residual 
fracture of the eye socket or cranium.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  


ORDER

Entitlement to service connection for residuals of a 
fractured eye socket is denied.

Entitlement to service connection for residuals of a right 
cranial fracture is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


